The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendment filed 12/08/2021 in response to the Office Action of 6/08/2021 is acknowledged and has been entered.  Claims 1-11, 13-15, 17 and 19 are pending. Claims 1-8, 10-11, 13-15, 17 are withdrawn.  Claims 12,16, 18 have been cancelled.
Claims 9 and 19 have been amended.  Claims 9, 19  are currently under consideration.in view of the elected species. 
New Claim Rejections - 35 USC § 112- New Matter
Claims 9 and 19  are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for A method of treating a degenerative disease in a mammal comprising the steps of (1) obtaining a sample of a protein from a mammal; (2) performing a- measurement of protein carbonylation, wherein increased levels of protein carbonylation in the protein DB1/ 126052683.1compared to the wild type protein indicates a degenerative disease in the mammal, and (3)[[(2)]] providing an antioxidantfor treating the degenerative disease.
 The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  The specification is devoid of any disclosure regarding of (1) obtaining a sample of a protein from a mammal; (2) performing a- measurement of protein carbonylation, wherein increased levels of protein carbonylation in the protein DB1/ 126052683.1compared to the wild type protein indicates a degenerative disease in the mammal,.  The specification fails to disclose any diagnostic measurements performed in any samples from any mammalian subjects.  While the specification discloses in one example preparing recombinant proteins for irradiations in PBS samples, there is no disclosure that subsequent treatment with an antioxidant is further performed.  Further, while the specification discloses performing a diagnostic test in a mammal, there is no disclosure that the diagnostic test comprises determining  “increased levels of protein carbonylation in the protein DB1/ 126052683.1compared to the wild type” to indicate a degenerative disease.
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended to recite a method of treating a degenerative disease in a mammal comprising the steps of (1) obtaining a sample of a protein from a mammal; (2) performing a- measurement of protein carbonylation, wherein increased levels of protein carbonylation in the protein DB1/ 126052683.1compared to the wild type protein indicates a degenerative disease in the mammal, and (3)[[(2)]] providing an antioxidantfor treating the degenerative disease.
The scope of the claim is vague is several respects rendering the clam indefinite.  
Regarding the limitation “obtaining a sample of a protein from a mammal” it is not clear as to whether the sample is obtained from a mammal and comprises a protein or the sample is not obtained from a mammal as for example is a recombinant protein wherein the recombinant protein is of a mammalian species. The specification does not define a ”sample” and does not teach obtaining any samples except a PBS sample comprising a recombinant synuclein protein.  Absent any definition in the specification of “a sample of a protein from a mammal “ the strep of  “obtaining a sample of a protein from a mammal”  does not clearly delimit what steps or components applicant intends as encompassed and is therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Regarding the limitation “wherein increased levels of protein carbonylation in the protein DB1/ 126052683.1compared to the wild type protein indicates a degenerative disease in the mammal” it is not clear what applicant intends encompassed by “wild type protein indicates a degenerative disease in the mammal”.  It is not clear as to whether “wild type” refers to a carbonyl level in a normal/healthy control or it refers to the amino acid sequence of the protein.  The specification only mentions “wild type in the single example, where the an in-vitro experiment measures the effect of radiation on the carbonyl content in a mutated vs wild type alpha synuclein. Absent any definition in the specification of a “wild type”,  the strep of  “obtaining a sample of a protein from a mammal”  does not clearly delimit what steps or components applicant intends as encompassed and is therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Further, the scope of the claim is vague as the claim recites a method of treating a degenerative disease in a mammal in the preamble and providing an antioxidantdegenerative disease in the preamble or to the mammal of step 2 having a degenerative disease and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between a levels of protein carbonylation in the protein i.e. alpha synuclein and the presence of a degenerative disease   The claim is also  directed to an abstract idea because it recites comparing results to a reference. Steps  of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to performing a diagnostic measurement of protein-specific oxidative damage is interpreted as diagnosing a disease based on a level that is diagnostic for a disease, without more, is a judicial exception and not a practical application thereof.
While the method recites providing a treatment, the step is not performed in response to the judicial exception, as the subject receiving the treatment can be any subject having the degenerative disease regardless of the level of carbonylation, see also rejection under 112b  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient   There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. 
See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
 There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle.  
In particular, the step of obtaining  a sample and performing a- measurement of protein carbonylation is  recited at a high level of generality and is not limited, for example, to a specific testing technique or reagent.  Assays may be performed using any assay technique and therefore fails to impose meaningful limits on the claim scope. While claim 18 recites the measurement is a measurement of protein carbonylation, such step is well known routine and conventional as cited below.  Further it is routine and conventional.to provide treatment in a mammal for a disease and wherein the disease is neurodegenerative as cited below.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions. 
In order to establish that the claimed invention is "significantly different", Applicant must show that the additional limitations recite something meaningful that add something of significance to the judicial exception. In the instant claims, the generic binding assay recited in the claim is a routine and conventional test used to measure biomarkers.  Furthermore, the steps of using the assay result to assign the patient to a predetermined subpopulation of individuals having a known pre-disposition for current renal injury and deciding a course of treatment amount to no more than observing a correlation and applying the assay result to make a correlation. The dependent claims also do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, is not sufficient to integrate the natural principle such that it is practically applied. 
The claim does not include any active steps that would constitute a practical application, i.e. steps that apply, rely on or use the judicial exception in a manner such that the claims amount to significantly more than the judicial exception itself. No action beyond “correlation step” is required; as in Mayo, there is no requirement that a doctor act on the results of the method.  
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art ares uch that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinaryskill in the art to which said subject matter pertains. Patentabilityshall not be negatived by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 102(b) as being anticipated by Moinard et al., (US 2010/0093863). or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Moinard et al. 
Moinard et al., teach throughout the publication and especially in Abstract.[0017], a method for treating diseases in a mammal [0022][0018] wherein the diseases are related to an increase in protein carbonylation, in particular neurodegenetative disease i.e. Parkinsons, Alzheimer, to prevent/decrease an increase in protein carbonylation [0006], wherein protein carbonylation is implicated in disease pathology [0006][0001], which reads on protein carbonylation being a diagnosis marker.  Moinard et al., teach proteins are the preferred targets for reactive oxygen species wherein the process of protein oxidation gives rise the formation of carbonyl groups casing modification in protein structure leading to cell damage.[0002]-[0004].   Detecting an increase in protein carbonylation necessarily requires obtaining  a sample comprising a protein from a subject having a neurodegenerative disease which reads on a mammal having a brain, and making a comparison to a control protein which reads on wild type absent any definition of wild type.   Moinard et al., teach evaluation of protein specific oxidative damage by  measuring protein carbonylation [0064].  
Moinard et al., teach therapy with food enriched with citrulline reduces the level of protein-specific oxidative damage as measured by the reduced level of carbonylated proteins as for example of cerebral proteins (table [0063]-[0065]  by inhibiting increase carbonylationj [0020] which reads on treating with an antioxidant since Moinard et al. teach a positive correlation between  protein carbonylation and protein-specific oxidative damage.  In a proof of concept example that citrulline has a direct effect on reducing protein carbonylation in a condition associated with increased carbonylation , Moinard et al., teach evaluation of carbonylation level of proteins before and after treatment with citrulline comprising obtaining a sample from the tibial anterior of a malnutritioned mammal, detecting an increase level of carbonylation in the malnutritioned mammal as compared to healthy and treating with a diet therapy comprising citrulline to reduce the level of carbonylation (example 1).  As malnutrition leads to progressive skeletal muscle loss degenerative changes, it reads on a degenerative disease as defined in the instant specification [0033]. 
Alternatively, one of ordinary skill would have been able to obtain  sample from a mammal afflicted with a neurodegenerative disease and measure the carbonyl level of a protein and provide treatment wherein treatment comprises citrulline as taught in Moinard et al. and it would have been with expectation of success that an increased level of carbonylation would be detected in suspected subjects as compared to a normal control since increased carbonylation of a protein obtained from a mammal is associated with the presence of a neurodegenerative disease as taught in Moinard et al.  One would be motivated to do so as citrulline is a known treatment for a degenerative disease [0016] and has a direct effect of reducing protein carbonylation as taught in Moinard et al. (example 1) [0016][0017] to limit carbonyl  toxicity. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moinard et al., Beal et al., (Free Radical Biology & Medicine, Vol. 32, No. 9, pp. 797–803, 2002, IDS Reference) Kanda et al., (Neuroscience Vol. 97, No. 2, pp. 279–284, 2000, IDS Reference)  and Dalle-Donne et al, (IDS Reference), the rejection is made in view of the protein being alpha-synuclein.
Moinard et al., is relied upon as in the above rejection under 35 USC 102/103. Moinard et al., do not teach alpha-synuclein.
Beal et al., teach throughout the publication and especially in Abstract, a direct role of peroxynitrite induced modification of alpha-synuclein which reads on protein-specific oxidative damage, in Lewy bodies in the brain cells from Parkinson subjects (page 800, first left paragraph). 
Kanda et al teach throughout the publication and especially in Abstract enhanced vulnerability of point mutation of alpha-synuclein to oxidative stress. 
Dalle-Donne et al, teach throughout the publication that protein carbonyl content is a well-used biomarker of severe oxidative protein damage playing a significant role in the aetiology or progression of human diseases as for example Parkinson (table 2) wherein identification of carbonylated proteins should provide new diagnostic biomarkers for oxidative stress and yield basic information to aid in the establishment and efficacious anti-oxidant therapies (abstract).    
It would have been prima facie obvious, at the time the invention was made, to treat a disease in a mammal wherein the disease is neurodegenerative as for example Parkinson as taught in Moinard et al., Beal et al., and  Dalle-Donne et al, by  performing a measurement of protein-specific oxidative damage in a protein sample from a mammal as for example measuring the carbonyl content as taught in Moinard et al., Beal et al., and  Dalle-Donne et al, and provide an antioxidant  treatment of the disease and wherein the treatment reduces the level/ likelihood of protein-specific oxidative damage as taught in Moinard et al., Beal et al., and  Dalle-Donne et al,, wherein the protein is sensitive to oxidative damage and as for example alpha-synuclein as taught in Beal et al., and Kanda et al., because Dalle-Donne et al teach the detection of a particular marker alone or in combination with others can serve as true indicator of the health status thereby allowing success of a treatment (Figure 3) as one would be motivated to identify disease specific diagnostic biomarkers for oxidative stress that are susceptible to carbonylation as for example alpha-synuclein to provide targeted therapies in specific diseases as for example  proteins as diagnostic biomarkers for oxidative stress and yield basic information to aid in the establishment and efficacious anti-oxidant therapies.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
Regarding the 101 rejection, Applicant’s arguments regarding the judicial exception are integrated into a practical application because the claims recite the step of treatment have been addressed in the 101 rejection above.  To overcome this rejection, it is suggested that the claim is amended to specify the treatment is given to the subject identified as having a degenerative disease of step 2. 
Regarding the 102/103 rejection of record as set forth above, in contrast to Applicant argument, Moinard teaches measuring carbonylation levels before treatment as set forth in the rejection above. 
Regarding applicant argument that Dalle Dona teaches away, it is noted that a prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."   In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1131 (Fed. Cir. 1994).
In addition, when referring to carbonyl stress,  Dalle Dona, discloses that therapeutic interventions to limit carbonyl stress could be employed as interventions during disease progression (page 174 left first paragraph).  
Conclusion
All other objections and rejections recited in the Office Action of 6/08/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641